PER CURIAM.
Having considered the appellant’s response to this Court’s order of February 23, 2006, the Court has determined 'that the order on appeal is not an appealable partial final judgment. Specifically, any additional claim or claims based on “other coverages under the policy,” which remain pending in the lower tribunal at this time, and which arise out of the same contract for insurance and from the same incident causing loss are necessarily related to the claim applying the Valued Policy Law, Section 627.702, Florida Statutes, to the contract. See generally Mierzwa v. Florida Windstorm Underwriting Ass’n, 877 So.2d 774, 779 (Fla. 4th DCA 2004) (noting that the resolution of an Ordinance or Law Coverage claim under a windstorm insurance policy is related to the decision on the Valued Policy Law issue). Accordingly, the appeal is hereby DISMISSED for lack of jurisdiction.
ERVIN, VAN NORTWICK, and BROWNING, JJ., concur.